 

 

 

 

Case 1:19-cv-02960-GBD Document 82 ‘iF Ewe

  

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CVI INVESTMENTS, INC.,

Plaintiff,

ORDER

-against-
19 Civ. 2960 (GBD)
STEVEN M. MARIANO,

Defendant.

GEORGE B. DANIELS, United States District Judge:

Defense counsel has filed a motion to withdraw as counsel. (ECF No. 79). In support of
that motion, Defendant shall provide the name of Mr. Mariano’s new counsel or inform the Court
if Mr. Mariano intends to proceed pro se.

The status conference is adjourned from September 7, 2021 to September 22, 2021 at 9:30
am. A pretrial conference is scheduled for December 14, 2021 at 9:45 am. A bench trial is
scheduled to begin March 21, 2022 at 9:45 a.m.

Dated: New York, New York

August 31, 2021
SO ORDERED.

    
 

. DANIELS
a States District Judge
